17-10751€8ew 2: Doc B62490RNEd G7i24ibent EntéereF DUPLO Z35P4ge Mais Document
Pg 1 of 183

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, New York 10153
Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Gary T. Holtzer

Robert J. Lemons

Garrett A. Fail

David N. Griffiths

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
In re é

: Chapter 11
WESTINGHOUSE ELECTRIC :
COMPANY LLC, et al., Case No. 17-10751 (MEW)

o

Debtors. !

(Jointly Administered)
x

 

REVISED SCHEDULE OF ASSUMED CONTRACTS
AND SCHEDULE OF ASSIGNED CONTRACTS

In accordance with the Debtors’ Modified Second Amended Joint Chapter 11 Plan
of Reorganization [ECF No. 2986] (the “Plan’’) and the Findings of Fact, Conclusions of Law,
and Order Confirming Modified Second Amended Joint Plan of Reorganization [ECF No. 2988]
(the “Confirmation Order”),” attached hereto as Exhibit A is the revised schedule of Executory

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Westinghouse Electric Company LLC (0933), CE Nuclear Power International, Inc. (8833),
Fauske and Associates LLC (8538), Field Services, LLC (2550), Nuclear Technology Solutions LLC (1921), PaR
Nuclear Holding Co., Inc. (7944), PaR Nuclear, Inc. (6586), PCI Energy Services LLC (9100), Shaw Global
Services, LLC (0436), Shaw Nuclear Services, Inc. (6250), Stone & Webster Asia Inc. (1348), Stone & Webster
Construction Inc. (1673), Stone & Webster, Inc. d/b/a WECTEC Global Project Services Inc. (8572), Stone &
Webster International Inc. (1586), Stone & Webster Services LLC (5448), Toshiba Nuclear Energy Holdings (UK)
Limited (N/A), TSB Nuclear Energy Services Inc. (2348), WEC Carolina Energy Solutions, Inc. (8735), WEC
Carolina Energy Solutions, LLC (2002), WEC Engineering Services Inc. (6759), WEC Equipment & Machining
Solutions, LLC (3135), WEC Specialty LLC (N/A), WEC Welding and Machining, LLC (8771), WECTEC
Contractors Inc. (4168), WECTEC LLC (6222), WECTEC Staffing Services LLC (4135), Westinghouse Energy
Systems LLC (0328), Westinghouse Industry Products International Company LLC (3909), Westinghouse
International Technology LLC (N/A), and Westinghouse Technology Licensing Company LLC (5961). The
Debtors’ principal offices are located at 1000 Westinghouse Drive, Cranberry Township, Pennsylvania 16066.

Capitalized terms used and not otherwise defined herein shall have the meaning ascribed to such terms in the
Confirmation Order.

EXHIBIT

WEIL:\96662327\3\80768.0017 al

 
17-10751qnew 2: Doe 36249 0Filed ieee PA nec Emasiasorade Mais Document
g20

Contracts and Unexpired Leases that the Reorganized Debtors intend to assume on the Effective
Date.

Attached hereto as Exhibit B is the schedule of Executory Contracts and
Unexpired Leases that are intended to be assumed and assigned to Wind Down Co. on the
Effective Date.

Pursuant to section 9.1 of the Plan and 24 of the Confirmation Order, any
Executory Contract or Unexpired Lease not previously rejected, assumed, or assumed and
assigned by the Debtors during the Chapter 11 Cases shall be deemed automatically rejected on
the Effective Date, unless such Executory Contract or Unexpired Lease: (a) as of the Effective
Date is listed on Exhibit A or Exhibit B annexed hereto, (b) as of the Effective Date is subject to
a pending motion to assume or assume and assign such Unexpired Lease or Executory Contract,
(c) is a contract, instrument, release, or other agreement or document entered into in connection
with the Plan, including, for the avoidance of doubt, the Plan Funding Agreement, or (d) as of
the Effective Date is the subject of a pending timely objection regarding the assumption, or
assumption and assignment, of an Executory Contract or Unexpired Lease.

Pursuant to section 9.3 of the Plan, unless otherwise provided by an order of the
Bankruptcy Court, any Proofs of Claim based on the rejection of the Debtors’ Executory
Contracts or Unexpired Leases, pursuant to the Plan or otherwise, must be filed with the
Bankruptcy Court and served on Wind Down Co no later than thirty (30) days after the later of
the Effective Date or the effective date of rejection of such Executory Contract or Unexpired
Lease.

The listing of any contract or lease on the schedules is not an admission that such
contract or lease is an Executory Contract or Unexpired Lease.

Dated: July 24, 2018
New York, New York

/s/ David N. Griffiths

Gary T. Holtzer

Robert J. Lemons

Garrett A. Fail

David N. Griffiths

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007

 

Attorneys for Debtors
and Debtors in Possession

WEIL:\96662327\3\80768.0017
17-10751-Mew 2:Doc3eweoried ea ee MainsDocument
Pg 30f 18

EXHIBIT A

Schedule of Assumed Contracts

WEIL:\96662327\3\80768.0017
17-10751feew 2:DbdcBEDS9CFNEU C724 ita entered 0yl-e8 L235 24iye Mair6Document
Pg 22 ofngar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1155 607306 22882 129578 Fauske and Associates LLC CORDEN PHARMA COLORADO INC, CORDEN PHAR one UNG PON AO0TSIS36 $0.00
dated 12/20/2016
1156 605976 22644 126180 Fauske and Associates LUC COREFX INGREDIENTS COREFX INGREDIENTS PO 2500150 dated 08/16/2016 $0.00
1157 607418 22278 129817 Fauske and Associates LLC COREFX INGREDIENTS COREFX INGREDIENTS PO 2500850 dated 11/23/2016 $0,00
1158 605361 23910 124511 Fauske and Associates LLC CORNERSTONE ENVIRONMENTAL SS) NASEUCIIS ents PO'HOI4OT dated) $0.00
1159 606858 22514 128351 Fauske and Associates LLC CORNING INCORPORATED EORNING INCORPORATED FO 1009P-0000015869 dated $0.00
10/06/2016
1160 8739 4400149291 Westinghouse Electric Company LLC CORRY CONTRACT INC MILESTONE 3 35%: SHIPMENT OF CABINETS $0.00
1161 8738 4400149288 Westinghouse Electric Company LLC CORRY CONTRACT INC MILESTONE 3 35%: SHIPMENT OF CABINETS $0.00
1162 8737 4400149280 Westinghouse Electric Company LLC CORRY CONTRACT INC MILESTONE 3 35%: SHIPMENT OF CABINETS $0.00
1163 8736 4400149278 Westinghouse Electric Company LLC CORRY CONTRACT INC MILESTONE 3 35%: SHIPMENT OF CABINETS $0.00
1164 8735 4400148782 Westinghouse Electric Company LLC CORRY CONTRACT INC MS3: 35% SHIPMENT OF CABINETS $0.00
1165 8734 4400148780 Westinghouse Electric Company LLC CORRY CONTRACT INC MS3: 35% SHIPMENT OF CABINETS $0.00
1166 8733 4400148779 Westinghouse Electric Company LLC CORRY CONTRACT INC MS 3: SHIPMENT OF CABINETS $0.00
1167 8732 4400148778 Westinghouse Electric Company LLC CORRY CONTRACT INC MS 3: SHIPMENT OF CABINETS $0.00
1168 605059 22602 123603 Fauske and Associates LLC CORTEST INCORPORATED ee a dated $0.00
1169 606743 22603 128123 Fauske and Associates LLC CORTEST INCORPORATED CORTES |i See sozsascedated $0.00
1170 607432 22590 129850 Fauske and Associates LLC CORTEST INCORPORATED CORTEST eae deel elie $0.00
1171 605294 24095 124315 Fauske and Associates LLC COVESTRO LLC COVESTRO LLC PO - dated 06/27/2016 $0.00
1172 605448 22142 124694 Fauske and Associates LLC COVESTRO LLC COVESTRO LLC PO 2412023438 dated 07/15/2016 $0.00
1173 606362 23684 127115 Fauske and Associates LLC COVESTRO LLC COVESTRO LLC PO - dated 11/03/2016 $0.00
License Agreement between Westinghouse Technology
Westinghouse Technology Licensing . . Licensing Company LLC and CP Industries Holdings, Inc.
na oe VA 002 Company LLC CP Industries Holdings, Inc. for AP1000 Nuclear Power Plant Projects in the People's $0.00
Republic of China
1175 607334 22292 129643 Fauske and Associates LLC CRANE ENGINEERING CRANE ENGINEERING PO 10603 dated 12/03/2016 $0.00
1176 607374 22349 129746 Fauske and Associates LLC CRANE ENGINEERING CRANE ENGINEERING PO 10607 dated 12/19/2016 $0,00
1177 607388 23193 129762 Fauske and Associates LLC CRANE ENGINEERING CRANE ENGINEERING PO 10607 dated 12/19/2016 0.00
1178 607406 22350 129798 Fauske and Associates LLC CRANE ENGINEERING CRANE ENGINEERING PO 10606 dated 12/19/2016 0.00
1179 | 607573 22174 | —_—-130355 Fauske and Associates LLC | ____ CRANE ENGINEERING CRANE ENGINEERING PO 10604 dated 12/03/2016 0.00
1180 607576 22175 130373 Fauske and Associates LLC CRANE ENGINEERING CRANE ENGINEERING PO 10605 dated 12/03/2016 0.00
1181 17444 4500287898 Westinghouse Electric Company LLC CRANE NUCLEAR INC Coating Rework $0.00
Wf] a License Agreement between Westinghouse Technology |
Westinghouse Technology Licensing Licensing Company LLC and Crane Nuclear Inc. for
1182 28328 wots Company LLC Crang|Nuclean/incg AP1000 Nuclear Power Plant Projects in the People's $0.00
Republic of China
1183 100022 TCH 119 Westinghouse Electric Company LLC Crane Nuclear, Inc. License Agreement $0.00
1184 605688 23082 125385 Fauske and Associates LLC CROWN EQUIPMENT CORP CROWN EQUIPMENT CORP PO - dated 08/01/2016 $0.00
1185 574430 9300175657 PaR Nuclear Inc liv ___CULLIGAN CORPORATION Culligan $717.73
1186 5410 4500458174 Westinghouse Electric Company LLC CURTISS WRIGHT Beaver Valley 2 Replacement CRDM Order $0.00
CurtissWright . . F 7 . 5 Letter of Subcontract Award for Supply of Reactor
1188 603734 001 Westinghouse Electric Company LLC Curtiss-Wright Electro - Mechanical Corporation - EMD Coolant Pumps for 8 US AP 1000 Nuclear Power Plants $0.00
1190 5404 4500265135 Westinghouse Electric Company LLC CURTISS WRIGHT EMCORP Pump, RCP for V.C, Summer Unit 2 $1,705,110.00
1191 60000 S&R Agree Westinghouse Electric Company LLC Curtiss-Wright Electro - Mechanical Corporation - EMD Bettlementis Se Security $0.00
1192 60001 C-W EMD Westinghouse Electric Company LLC Curtiss-Wright Electro - Mechanical Corporation - EMD C-W EMD Tolling Agreement $0.00
1193 606032 25838 126389 Westinghouse Electric Company LLC CURTISS-WRIGHT ELECTRO-MECHANICAL CURTISS WRIGHTFLES TRO MECHANIGANRO 499321 $0.00
dated 10/05/2016
1194 607282 24466 129519 WEC Carolina Energy Solutions LLC CURTISS-WRIGHT ELECTRO-MECHANICAL CURTISS 200 RUSH TREES TOE CLANICALEO 498201 $0.00
dated 02/14/2017
Alliance Agreement between Westinghouse Electric
1195 28644 MSA 013 CURTISS O00 =| Westinghouse Electric Company LLC Curtiss-Wright Electro-Mechanical Corporation Company LLC and Curtiss-Wright Electro-Mechanical $90,739.00
Corporation
China RCP
1196 800066 Agreement Westinghouse Electric Company LLC Curtiss-Wright Electro-Mechanical Corporation China RCP License Agreement $0.00
122315
Business Agreement, dated February 11, 2013, by and
1198 90061 PFA- 615 Westinghouse Electric Company LLC Curtiss-Wright EMD between Westinghouse Electric Company and Curtiss- $0.00
Wright EMD
Business Agreement Westinghouse Electric Company
. . . . and Curtiss-Wright EMD, dated as of January 16, 2013,
1199 90062 PFA - 619 Westinghouse Electric Company LLC Curtiss-Wright EMD by and between Westinghouse Electric Company LLC $0.00
and Curtiss-Wright EMD.
Licensing and Royalty Agreement for Westinghouse
AP1000 Bracket Assembly and Cable Connector
1202 28329 VA 004 Westinghouse Electric Company LLC Curtiss-Wright Flow Control Service Corporation, Qualtech NP Assembly Qualification Reports between Westinghouse $0.00
Electric Company LLC and Curtiss-Wright Flow Control
__ | Service Corporation, Qualtech NP
1203 604999 22151 123468 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307021 dated 05/02/2016 $0.00
1204 605009 23021 123479 Fauske and Associates LLC Cv TECHNOLOGY CV TECHNOLOGY PO 307019 dated 04/28/2016 $0.00
1205 605187 22630 124032 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307105 dated 05/31/2016 $0.00
1206 605254 23039 124143 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307131 dated 06/09/2016 $0.00
1207 605255 24125 124144 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307163 dated 06/24/2016 $0.00
1208 605277 23228 124207 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307101 dated 05/27/2016 $0.00
1209 605386 23915 124576 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307171 dated 06/29/2016 0.00
1210 605390 22419 124582 Fauske and Associates LLC Cv TECHNOLOGY CV TECHNOLOGY PO 307167 dated 06/27/2016 0.00
1211 605450 23052 124697 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307172 dated 06/29/2016 0.00
1212 605675 23931 125350 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307258 dated 07/27/2016 0.00
1213 605817 23285 125783 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307299 dated 08/04/2016 0.00
1214 606019 23101 126334 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307422 dated 09/13/2016 0.00
1215 606220 22289 126834 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307479 dated 09/26/2016 0.00
1216 606224 23120 126840 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307472 dated 09/23/2016 ‘0.00
1217 606254 23124 126889 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 307517 dated 10/04/2016 $0.00
| 1218 606516 23148 127551 Fauske and Associates LLC CV TECHNOLOGY CV TECHNOLOGY PO 306751 dated 10/26/2016 $0.00

 

 

 

 
17-10751€aew 2:Dbce 3624 90RWEd ee aia eee Mais Document
Pg 182 of 183

EXHIBIT B

Schedule of Assigned Contracts

WEIL:\96662327\3\80768.0017
17-1075 Lew 2:D0C 36249 Fed SO ee ee eeete ae Meair6Document
g 0

Schedule of Assigned Contracts

None.

WEIL:\96662327\3\80768.0017
